 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor prac-tices, I shall recommend that it cease and desist therefrom and that it take cer-tain affirmative action designed to effectuate the policies of the Act.Upon the basis of the above findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAw1.The Union is a labor organization within the meaning of Section 2 (5) ofthe Act.2.By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (a) (1)of the Act.3.commerce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication in this volume. ]EDWIN D. WEMYSS, AN INDIVIDUAL, D/B/A COCA-COI. BOTTLING COM-PANY OFSTOCKTONandINTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS, WAREHOUSEMEN&HELPERS OF AMERICA, LOCALNo.439,AFLandSTOCKTONBEVERAGE EMPLOYEES ASSOCIATION. SOMETIMESKNOWN AS STOCKTON BEVERAGE ASSOCIATION, PARTY TO THE CONTRACT.Case No. 20-CA-626. January 27,1953.Decision and OrderOn July 10, 1952, Trial Examiner Howard Myers issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent and theAssociation filed exceptions to the Intermediate Report and supportingbriefs.The Board I has reviewed the rulings made by the Trial ExaminerIPursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Chairman Herzogand Members Houston and Murdock].102 NLRB No. 71. COCA-COLA BOTTLING COMPANY OF STOCKTON587at the hearing, and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the Trial Examiner's findings, conclusions,and recommendations.The record shows, as set forth in the Intermediate Report, thatthe Respondent permitted the organizers of the Association to usethe plant for balloting purposes, prepared the ballots, made the neces-sary arrangements for their casting and all other matters incidentthereto, decided who were eligible to vote and who might join theAssociation, and entered into illegal union-security agreements withthe Association.Upon these facts, we agree with the Trial Examinerthat the Respondent formed, dominated, and interfered with the ad-ministration of the Association, and contributed support to it.Likethe Trial Examiner, therefore, we find that the Respondent violatedSection 8 (a) (2) and (1) of the Act.OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Edwin D. Wemyss, d/b/aCoca-Cola Bottling Company of Stockton, Stockton, California, andhis agents, successors, and assigns, shall :1.Cease and desist from :(a)Dominating or interfering with the administration of Stock-ton Beverage Employees Association or with the formation or admin-istration of any other labor organization, or contributing support tothe Association or any other labor organization.(b)Recognizing Stockton Beverage Employees Association, or anysuccessorthereto, as the representative of any of his employees for thepurpose of dealing with him concerning grievances, labor disputes,wages, rates of pay, hours of employment, or other conditions ofemployment.(c)Giving effect to any and all contracts, supplements thereto, ormodifications thereof, with Stockton Beverage Employees Association.(d) In any other manner interfering with, restraining, or coercinghis employees in the exercise of the right to self-organization, to form,join, or assist International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, Local No. 439, AFL, or anyother labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid or protec-tion, or to refrain from any and all of such activities, except to theextent that such right may be affected by an agreement requiring 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDmembership in a labor organization as a condition of employment asauthorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw and withhold all recognition from, and completelydisestablish, Stockton Beverage Employees Association as the repre-sentative of any of his employees for the purpose of dealing with himconcerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or any other conditions of employment.(b)Post at his plant at Stockton, California, copies of the noticeattached to the Intermediate Report and marked "Appendix A." 2Copies of said notice, to be furnished by the Regional Director for theTwentieth Region, shall, after being duly signed by the Respondent'srepresentative, be posted by him immediately upon receipt thereof andmaintained by him for sixty (60) consecutive days thereafter in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respond-ent to insure that said notices are not altered, defaced, or covered byany other material.(c)Notify the Regional Director for the Twentieth Region, in writ-ing, within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.' Said notice is hereby amended by deleting the words"The Recommendations of a TrialExaminer,"and substituting in lieu thereof the words"A Decision and Order."In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order,"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order "Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon an amended charge duly filed on February 7, 1952, by InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen & Helpers of America,Local No. 439, affiliated with American Federation of Labor, herein called theUnion, the General Counsel of the National Labor Relations Board, herein respec-tively called the General Counsel and the Board, by theRegionalDirector for theTwentieth Region (San Francisco, California), issued his complaint on February29, 1952, alleging therein that Edwin D. Wemyss, d/b/a Coca-Cola Bottling Com-pany of Stockton, herein called Respondent, had engaged in and was engagingin unfair labor practices affecting commerce within the meaning of Section 8 (a)(1) and (2) and Section 2 (6) and (7) of the National Labor Relations Act, asamended, 61 Stat. 136, herein called the Act.Copies of the complaint and theamended charge, together with notice of hearing thereon, were duly served uponRespondent, the Union, and Stockton Beverage Employees Association, some-times known as Stockton Beverage Association,' herein called the Association, alabor organization alleged in the complaint to be existing in violation of the Actand which is a party to a collective-bargaining contract with Respondent cov-ering his employees.IAt the hearing the Association's name was amended to read as above. COCA-COLA BOTTLING COMPANY OF STOCKTON589With respect to the unfair labor practices, the complaint, as amended at thehearing, alleged in substance that Respondent (1) since on or about January 1,1951,2 interrogated his employees with respect to their unionaffiliations andtheir interest in or attitude toward belonging to a union; (2) on or about August8, initiated, formed, sponsored, and promoted the Association and thereafter as-sisted, dominated, contributed support thereto, and interfered with its adminis-tration; and (3) entered into a collective-bargaining agreement containing aprovision violative of the Act.On April 7, 1952, Respondent duly filed an answer denying the commissionof the alleged unfair labor practices.On thesame day,the Association duly filedan answeraffirmatively averring that the Board did not have jurisdiction overRespondent or over his employees' The Association's answer also denied thatitwas formed, or is existing, in violation of the Act.Pursuant to notice, a hearing was duly held from May 6 to May 16, 1952, atStockton, California, before the undersigned, the duly designated Trial Exami-ner.The General Counsel, Respondent, the Union, and the Association wererepresented by counsel.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence relevant to the issues was affordedall parties.At the conclusion of the taking of the evidence, oral argument washad in which counsel for the Union and the General Counsel participated. Theundersigned then advised the parties that they might file briefs with him on orbefore June 5, 1952.'Briefs have been received from Respondent and the Asso-ciation which have been duly consideredUpon the entire record in the case, and from his observation of thewitnesses,the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESSOF RESPONDENTEdwin D. Wemyss, doingbusinessas Coca-Cola Bottling Company of Stockton,has his principal offices and plant at Stockton, California, where he is, andduring all times material herein was, engaged in bottling, selling, and distributingatwholesale bottled Coca-Cola, a nationally advertised and distributed car-bonated beverage.Respondent operates under and pursuantto an agreementwith the Coca-Cola Bottling Company of Stockton, Ltd., herein called the Corpora-tion.Wemyss controls the Corporationand ownsall but 2 shares ofits capitalstock ; his wife, Wilma, owns 1 share ; and a third party, C. H. Blemker. owns theother share.Wemyss is the Corporation's president-treasurer ; his wife, itssecretary ; and Blemker, its vice president.The Corporation, whichhas no em-ployees, owns a building which it leases to Wemyss where he conducts his Coca-Cola business and other enterprises.The corporationhas adirect franchise granted by Pacific Coast Coca-ColaBottling Company, herein called Pacific Coast, which vests in the Corporationthe exclusive right to bottleand distributebottled Coca-Cola in two Californiacounties.The Pacific Coast, in turn, has an agreement with The Coca-Cola2Unlessotherwisenoted all datesrefer to 1951.2 Respondent,by separate motion,challenged the Board's jurisdiction.This motion wasdenied at thehearing.'At therequest of counsel for Respondent and the Association the time was extendedto June 20, 1952.S Respondentalso filedproposedfindings of fact and conclusionsof law whichare dis-posed of in accordance with thefindings, conclusions,and recommendations hereinafterset forth. 590DECISIONSOF NATIONALLABOR RELATIONS BOARDCompany, a Delaware corporation, which owns an undisclosed amount of capitalstock in Pacific Coast, and grants the latter certain rights and privileges tobottle and sell Coca-Cola.By the provisions of a certain royalty agreement entered into by and betweenthe Corporation and Wemyss all the rights of the Corporation under its agree-ment with Pacific Coast are vested in Wemyss for a stated period.All the syrup or extract-the essence of the drink Coca-Cola-is received byRespondent from the Corporation which, in turn, receives it from Pacific Coast.The said syrup or extract is manufactured by The Coca-Cola Company at one ofits many multistate plants located at San Francisco, California.During 1951, Respondent purchased supplies and materials valued at $192,-699.66, of which amount $6,340.54 was shipped directly to Respondent's plantfrom outside the State of California and $22,522.94, although secured locally,originated from points outside the State of California.All Respondent's salesare made either locally or within the State of California.Counsel for Respondent and for the Association contended at thehearing, andin their respective briefs, that the complaint should be dismissed for the reason,among others, that Respondent is not engaged in commerce within the meaning ofthe Act because of the local character of his business.The contentions arewithout merit.The Board's policy, as enunciated in several recent decisions,`of asserting jurisdiction over enterprises such as here involved, which consti-tute an integral part of a nationwide distribution system for a nationally ad-vertised product, without regard to whether the volume of its out-of-State im-ports or exports would, standing alone, lead the Board to assert jurisdiction, ispart of the Board's "current practice" to which the Supreme Court referredwith approval inN. L. R. B. v. Denver Building Trades Council,341 U. S. 675at 685, footnote 14 7 Since the Board's apparentreasonfor asserting jurisdic-tion is the fact that a strike or other labor dispute at an enterprise such asRespondent's would affect the manufacture and distribution of a nationallymarketed product and since this would occur whether or not the particular en-terprise involved is also tied to other units in the system by bonds of commonownership or management, the Board seems to regard the presence or absenceof such additional bonds as irrelevant for the purpose of its jurisdictionalpolicy.The undersigned therefore finds that since Respondent operates as anessential link and element in a multistate system devoted to the manufacture anddistribution of a nationally advertised product, it will effectuate the policies ofthe Act for the Board to assert jurisdiction over the Respondent and over hisemployees.II.THE ORGANIZATIONSINVOLVEDInternational Brotherhood of Teamsters, Chauffeurs, Warehousemen & Help-ers of America, Local No. 439, affiliated with American Federation of Labor, andStockton Beverage Employees Association, sometimes known as Stockton Bever-age Association, unaffiliated, are labor organizations admitting to membershipemployees of Respondent.9 Seven-Up Bottling Company of Miami, Inc.,92 NLRB 1622, enfd.as mod. 198 F. 2d 424(C. A.5) ; Coca-Cola Bottling Co of St. Louis v. N. L. R. B.,95 NLRB 284, enfd. as mod.195 F. 2d 955 (C. A8),; Squirt Drtrtibutsng Company,92 NLRB 1667;Coca-Cola BottlingCompany of Ashville, N.C., 97 NLRB 151;Coca-Cola Bottling Company of Pottsville,97NLRB 503;Bireley'sBottling Company,98 NLRB 447;American Bottling Company,99NLRB 345.7 See alsoLocal Union No. 12, Progressive MineWorkersof America v. N. L. R. B.,189F. 2d 1 (C. A7) , N. L. R. B. v Red Rock Co.,187 F. 2d 76 (C. A. 5). COCA-COLA BOTTLING COMPANY OF STOCKTONIII.THE UNFAIR LABOR PRACTICES591Formation and Domination of, Interference With, and Support of the Association.Interference, Restraint, and Coercion1.The sequence of the pertinent factsSo far as it appears from the record there were no organizational activitiesamongRespondent's Stockton plant employees prior to July 1951.On July 6,at Respondent's invitation,. C. C. Allen, the Union's secretary-treasurer, andseveral representatives of other affiliates of the American Federation of Labormet with Respondent at his office.There, Respondent complained that the repre-sentatives of the Teamsters' Modesto, California, local had wronged him byplacing a Modesto Coca-Cola plant, in whi, h he had a financial interest, on theTeamsters' unfair labor list.Respondent, after discussion was had regardinghis complaint, then stated that if the Modesto union was kept separate andapart from the Stockton union, then he would be glad to talk to the repre-sentatives of the Stockton union about organizing his Stockton employees.On July 13, Respondent and William R. Howell, Respondent's general manager,met with Allen and several others representing labor unions in the Stocktonarea.After discussion was had regarding the situation at the aforesaid Modestoplant, Allen suggested that he and his associates be permitted to talk to Re-spondent's employees regarding organizing them.Respondent replied thatwhen the employees were hired he informed each of them that the plant wasnonunion, and "since times have changed" he thought it advisable that heshould speak to the employees before the Union's representative did. In thisarrangement the union representatives acquiesced, presumably on the basis ofRespondent's indication that he would deal with the Union if the employeeswere willing to join it.On August 1, Allen telephoned Respondent inquiring whether the Union'srepresentatives could come to the plant and talk to the employees.Respondentreplied that he was not in accord with Allen's suggestion because "somebody"had already spoken to the employees about the Teamsters' Union thereby up-setting his plans.Respondent then said that he would communicate with Allenat a later date.On August 7, Allen again telephoned Wemyss and again requested permissionto talk to the employees.Again Wemyss advised against such action on theground that he was still endeavoring to get "an expression" from his employees.On August 8, Morgan Logan, after speaking to about 8 or 10 of his coworkersabout forming a labor organization of their own, asked Howell for permissionto hold a balloting on Respondent's premises for the purpose of ascertaining theemployees' desires regarding such an organization.Contrary to Howell's testi-mony, which is marked by evasions and subterfuges cleverly designedto mislead,the undersigned is convinced, and finds, that Howell prepared the list ofemployees who were to be permitted to vote at such balloting ; selected thepersons who were to be permitted to join the proposed organization; and pre-pared the ballot eAdmittedly, that same day, Howell caused to be posted inthe plant the eligibility list of voters, had a ballot box prepared, and had therequisite number of ballots typed by one of Respondent's clerical force, andWemyss succeeded in having his accountant, Emile R. Jardine, agree to super-vise the balloting.Which reads. Are you in favor of StocktonBeverageEmployees Associationrepresent-ing you in collective bargaining with Coca-Cola Bottling Company of Stockton?Yes --------No -------- 592DECISIONSOF NATIONALLABOR RELATIONS BOARDOn August 9, Jardine, assisted by Logan, conducted the balloting on companytime ° and property, which resulted in 18 "Yes" and 2 "No" votes being cast.Two employees, however, did not vote.On August 10, at Wemyss' invitation, Allen and two of his associates conferredat the plant with Wemyss and Howell. There, Wemyss stated that his employeeshad formed an association of their own ; that the Association had requested abargaining conference; and that his attorney had advised him to honor therequest.In response to Allen's request for permission to speak to the employees,Wemyss asked Howell to convey to the president of the Association 10 Allen'srequest.On or about August 13, Wemyss telephoned Henry Hansen, secretaryof the Central Labor Council of San Joaquin County and one of the personsattending the aforesaid August 10 meeting, and informed Hansen that theAssociation's president "had decided not to meet with any representatives of theTeamsters' union or the Central Labor Council."In September, Respondent and the Association entered into a 6-month collective-bargaining contract, which, however, was not actually signed until November,containing a clause reading as follows :Any employee covered by this agreement who is now or who shall becomea member of the Union shall remain a member in good standing for theduration of this agreement as a condition of employment.Any new em-ployee hired after the effective date of this agreement shall, as a conditionof employment, become a member of the Union within 30 days.Exclusive of the union-security clause the only other changes made in theemployees' working conditions by the said contract were the installation of hot-water equipment in certain parts of the plant, 3 paid holidays to certain femaleemployees, and an additional paid vacation week after 5 years of service to themale employees within the bargaining unit.In March 1952, after the service of the complaint herein, Respondent and theAssociation entered into another agreement for approximately a year's duration.This agreement, except changing the normal workweek from 8 hours each dayfrom Monday through Friday and 4 hours on Saturday to 81/z hours from Mondaythrough Friday and changing the last sentence of the union-security clause toread "Any employee hired after the effective date of this agreement shall, asa condition of employment, become a member of the Union no later than 30 daysafter date of hire" embodied all the terms and conditions of the former agreement.2.Concluding findingsThe right of employees, under Section 7 of the Act, "to form, join,or assistlabor organizations, to bargain collectively through representatives of their ownchoosing . . . [and] to refrain from any or all of such activities" is effectivelyimplemented by section 8 (a) (1) and (2). These provisions forbid employersto "interfere with, restrain, or coerce employees in the exercise of the rightsguaranteed in section 7," and likewise prohibit employers from dominating,interfering with, or supporting labor organizations of their employees.Theemployer's economic hold over his employees, which inheres in their relationship,is thereby neutralized in matters of organization and representation, which arepeculiarly the concern of the employees. Interdictions against employer intru-sionin such matters are essential if employees are to be free from the coercivee Some employees voted prior to their regular starting time.10Meaning Logan,who, incidentally,was not elected president until sometime inSeptember. COCA-COLA BOTTLING COMPANY OF STOCKTON593influence of their employers,for employees are, as the courts have repeatedlyfound, not insensitive to the advantages in their employment that they considerare likely to flow from their choice of a representative to coincide with the wishesof their employer,nor the disadvantages which may attend their choice of arepresentative opposed by their employer.And for the same reason, employeescannot be expected to derive the full benefit from their protected right of self-organization if they believe, from "circumstances which the employer created orfor which he was fairly responsible,"" that their representative, however chosen,is subject to the employer's compulsive will.Consequently, the Act prohibitsall forms of employer assistance to, or domination of, his employees' labororganizations and interference in their organizing campaigns which mightoperate to preclude an uninhibited exercise by employees of their collective-bar-gainingrights."In open disregard of their duty of neutrality, Wemyss and Howell foistedupon the employees a labor organizationwhich met withRespondent's approval.Not only did Respondent permit the organizers of the Association to use theplant for balloting purposes but Howell prepared the ballots and made thenecessary arrangements for their casting and for all other matters incidentthereto.Likewise, Respondent decided who were eligible to vote at the ballotingand who may join the Association. Furthermore, after the Association cameinto being, Respondent and the Association entered into a contract providingfor acertain form of union security in violation of the Act for admittedly noelection was conducted by the Board authorizing the making of such an agreementas provided for in Section 9 (e) (1) of the Act"Admittedly, the Association hasnever complied with the provisions of Section 9 (f), (g), and (h) of the Actand hence, by entering into the September 1951 and the March 1952 agreements,Respondent lent further support to the Association.Moreover, the evidence, as epitomized above, leads to the inescapable conclu-sion that the Association was formed by Respondent and that it exists andfunctions only through Respondent's control, participation, and sufferance. Inshort, the Association is being used by Respondent as a substitute for collectivebargaining and, as such,is a device which repeatedly has been held to be anoutlawed form of labor organization 14 Therefore, upon the entire record inthe case, the undersigned finds that Respondent formed, dominated, and inter-fered with the administration of the Association within the meaning of Section8 (a) (2) and (1) of the Act, thereby interfering with, restraining, and coercinghis employees in the exercise of the rights guaranteed in Section 7 thereof.11N. L.R. B. v. Link-Belt Co,311 U S. 584, 588." See N.L. R. B. v.Link-Belt Co.,311 U. S. 584;I.A. M. v.N. L. R. B.,311 U. S. 72 ;N. L. R. B.v.Electric Vacuum Cleaner Co,315, U. S. 695; N.L. R. B.v. Southern BellTelephone&TelegraphCo., 319 U. S. 50;N.L. R. B.v. S H KressCo., 194 F. 2d 444(C. A. 6);Harrison Sheet SteelCo. v. N.L. R. B.,194F. 2d 407(C. A. 7).18 At the time the first contract was agreed upon Section 8(a) (3) of the Act per-mitted agreements between an employer and a union requiring as a condition of employ-ment membership therein on or after the thirtieth day following the beginning of suchemployment or the effective date of the agreement,whichever was later, provided that theunion was the bargaining representative of the employees to be covered by the agreementand had been authorized by the employees in a Board-conducted election to make suchagreement.On October 22, 1952, prior to the actual execution or agreement of the afore-said contract,Congress amended the Act eliminating the requirement of a Board electionbut left intactthe otherrequirements for a permissible union-security agreement.14 SeeN L. R B. v Newport News Shipbuilding 4 DrydockCo., 308 U. S. 241;N. L. R. B.v.Baldwin LocomotiveWorks, 128 F. 2d 39(C. A. 3) ; Bethlehem Steel Co. v.N. L. R. B.,120 F. 2d 641(App.D. C.) ;Westinghouse Electric&Mfg. Co. v. N. L. R. B.,112 F.2d 657(C.A.2) ; Budd Mfg Co. v. N. L. R. B.,138 F. 2d 86 (C. A. 3) ; andN. L. R. B.v. Rath PackingCo, 123 F. 2d 684 (C. A. 8). 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe undersigned further finds that Respondent violated Section 8 (a) (1) ofthe Act by entering into the 1951 and 1952 agreements with the Association.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring inconnection with Respondent's operations described in section I, above, havea close, intimate, and substantial relationship to trade, traffic, and commerceamong the several States, and such of them as have been found to constituteunfair labor practices, tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices in viola-tion of Section 8 (a) (1) and (2) of the Act, the undersigned will recommendthat he cease and desist therefrom and take certain affirmative action designedto effectuate the policies of the Act.As found above, Respondent formed, dominated, and interfered with theadministration of the Association and contributed support to itThe under-signed is convinced, and finds, that the present existence of the Association andRespondent's continued recognition thereof constitute a continuing obstacleto the exercise by the employees of the rights guaranteed them under the Act.Therefore, in order to effectuate the policies of the Act and to free the employeesfrom the effects of Respondent's unfair labor practices, the undersigned willrecommend that Respondent withdraw all recognition from the Association as arepresentative of any of his employees' for the purpose of dealing with himconcerning grievances, labor disputes, wages, rates of pay, hours of employment,and conditions of employment and to completely disestablish it as suchrepresentative.As previously found, Respondent's conduct in executing the 1951 and 1952contracts with the Association constituted unlawful assistance to the Associa-tion.These contracts have been a means whereby Respondent has utilized theunlawfully formed, dominated, and supported Association to frustrate self-organization and to defeat genuine collective bargaining by the employees.The undersigned, therefore, recommends that Respondent cease and desist fromgiving effect to said contracts or to any renewal, extension, modification, or sup-plement thereof.Nothing herein shall be taken to require Respondent to varythe wages, hours, seniority, and other substantive features of his relations withthe employees, themselves, which Respondent has established in performanceof the said contracts or any revision, extension, renewal, or modification thereof.The unfair labor practices found to have been engaged in by Respondentare of such a character and scope that in order to insure the employees hereinvolved their full rights guaranteed them by the Act it will be recommendedthat Respondent cease and desist from in any manner interfering with, restrain-ing, and coercing his employees in their right to self-organization.15Upon the basis of the foregoing findings of fact, and upon the entire recordin the case,the undersigned makes the following:CONCLUSIONS OF LAW1. International Brotherhood of Teamsters, Chauffeurs,Warehousemen &Helpers of America, Local No. 439, affiliated with American Federation of Labor,15SeeMay Department Stores v. N.L. R. B.,326 U. S. 376. COCA-COLA BOTTLING COMPANY OF STOCKTON595and Stockton Beverage Employees Association, sometimes known as StocktonBeverage Association, unaffiliated, are labor organizations within the meaningof Section 2 (5) of the Act.2.By forming, dominating, and interfering with the administration of theAssociation and by contributing support to it, Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (a) (2)of the Act.3.By entering into and giving effect to the 1951 and 1952 contracts with theAssociation, which contracts were executed in violation of the Act, Respondentengaged in and is engaging in unfair labor practices within the meaning ofSection 8 (a) (1) of the Act.4.By interfering with, restraining, and coercing his employees in the exerciseof rights guaranteed by Section 7 of the Act, Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (1)of the Act.5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication in this volume.]Appendix ANOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, I hereby notify my employees that:IHEREBY DISESTABLISH STOCKTON BEVERAGE EMPLOYEES ASSOCIATION, Some-times known as STOCKTON BEVERAGE ASSOCIATION, as the representative ofany of my employees for the purpose of dealing with me concerning griev-ances, labor disputes, wages, rates of pay, hours of employment, or otherconditions of employment, and I will not recognize it or any successorthereto for any of the above purposes.IWILL NOT dominate or interfere with the formation or administration ofany labor organization or contribute support to it.IWILL NOT give effect to any and all agreements and contracts, supple-ments thereto or modifications thereof, or any superseding contract withSTOCKTON BEVERAGE EMPLOYEES ASSOCIATION, sometimes known as SrOCK-TON BEVERAGE ASSOCIATION, or any successor thereto.I WILL NOT influence my employees in their choice of bargaining represent-atives, or in any other manner interfere with, restrain, or coerce my em-ployees in the exercise of their right to self-organization, to form labor or-ganizations, to join or assist INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS, WAREHOUSEMEN & HELPERS OF AMERICA, LOCAL No. 439, affil-iated with AMERICAN FEDERATION OF LABOR, or any other labor organization,to bargain collectively through representatives of their own choosing, andto engage in concerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any and all of suchactivities except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condition of employment, as authorized in Section 8 (a) (3) of the National Labor Rela-tions Act.All my employees are free to become orremain membersof the above-namedunionor any other labor organization except to the extent that this right niav 596DECISIONSOF NATIONALLABOR RELATIONS BOARDbe affected by an agreement in conformity with Section 8 (a) (3) of theamended Act. I will not discriminate in regard to hire or tenure of employ-ment or any term or condition of employment against any employee because ofmembership in or activity on behalf of any such labor organization.EDWIN D. WEMYSS, d/b/a COCA-COLABOTTLING COMPANY OF STOCKTON,Employer.Dated --------------------By -----------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.FLOYDDRUMMOND* D/B/ADRUMMOND IMPLEMENTCOMPANYandLODGE$349,INTERNATIONAL ASSOCIATION OFMACHINISTS.CaseNo. 9-CA.-410. January 27,1953Decision and OrderOn June 25, 1952, Trial Examiner James A. Shaw issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent engaged in and was engaging in certain unfair laborpractices in violation of Section 8 (a) (1) and (5) of the Labor Man-agement Relations Act, as amended, and recommending that the Re-spondent cease and desist therefrom and take certain affirmative action,as set forth in the copy of the Intermediate Report attached hereto.The Trial Examiner also found that the Respondent had notengagedin certain unfair labor practices in violation of Section 8 (a) (3) ofthe Act and recommended dismissal of those portions of the complaintherein alleging the discriminatory discharges of Emery Sparks andGeorge E. Penny. Thereafter, the Respondent and the General Coun-sel filed exceptions to the Intermediate Report and supporting briefs.Pursuant to Section 3 (b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel [Chair-man Herzog and Members Murdock and Peterson].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case, and hereby adopts the findings, conclusions, and recommen-dations of the Trial Examiner, with the following additions, modifi-cations, and corrections.'1We make the following corrections of misstatements of fact appearing in the Inter-mediate Report which do not affect the ultimate conclusions.At page 601 : The charge and amended charge were filed on July 3 and 31, 1951, respec-tively, rather than on July 12 and 30, 1951.At page 605 : The second signature on the quoted letter should read Kenneth Ferneau.102 NLRB No.`62.